DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group III (claims 8-9) in the reply filed on 11/13/2019 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the inventions lack unity of inventions.  The special technical feature of the pipe does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadr WO (0029773).
Regarding claim 8, Sadr teaches a pipe (10) for a vehicle fuel tank, comprising a wall (18) having an inner layer made of ethylene vinyl alcohol (EVOH) and an outer layer (22) made of a polymer suitable for welding, an axial end portion (upper end of pipe having outer surface 22 before reaching to the top end fitting in Fig. 1) of the pipe (where the ends of the pipe are made from polyethylene) being formed of the polymer suitable for welding (where the ends of the pipe are capable of being welded), the outer diameter of the pipe in the region of the end portion being less than or equal to the outer diameter of a center part of the pipe (Fig. 1).
Regarding claim 9, wherein the outer diameter of the end portion is less than or equal to the outer diameter of a portion of the pipe adjoining the end portion (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736